DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As opposed to the network management apparatus comprising separate and distinct sets of “one or more processors” that are each respectively configured to perform the functions of the “request input unit” (Cl. 1), “measurement information processing unit” (Cl. 1), “measurement control unit” (Cl. 1), “apparatus setting unit” (Cl. 1), “leveling unit” (Cl. 2), “scale-out unit” (Cl. 3), and “scale-in unit” (Cl. 4), as claimed, Applicant’s specification discloses the controller (i.e., “network management apparatus”) at most being configured with a single central processing unit (i.e., processor) for executing a program associated with the various units (see ¶0024 and Fig. 1 of Applicant’s specification).
In order to overcome the rejection under 35 U.S.C. 112(a), the Examiner would recommend the following amendment as an example:
1. (Currently amended): A network management apparatus comprising:
a processor for executing computer-readable code, the computer-readable code comprising:
a request input unit

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“…configured to acquire measurement information of a device designated as the request parameter…”, it is unclear what is being designated as the “request parameter”.  For the purpose of this office action the Examiner is interpreting the claim to read: “…configured to acquire measurement information of a device, the measurement information designated as the request parameter…”.

In addition, as per claims 5-8, the limitations: “request input unit” (Cl. 5), “measurement information processing unit” (Cl. 5), “measurement control unit” (Cl. 5), “apparatus setting unit” (Cl. 5), “leveling unit” (Cl. 6), “scale-out unit” (Cl. 7), and “scale-in unit” (Cl. 8), have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder (i.e., “unit”), that is modified by functional language, without reciting sufficient structure, material or acts for performing the claimed function (see MPEP §2181).
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 5-8 have been interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
For a computer-implemented 35 U.S.C. 112(f) claim limitation to a specific computer function, as is the case here, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b) (see MPEP §2181(B)). 

In response to the Office action, if applicant does not want to have the claim limitation interpreted under 35 U.S.C. 112(f), applicant may: (1) Present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function so as to avoid interpretation under 35 U.S.C. 112(f); or (2) amend the claim limitation in a way that avoids interpretation under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function).
In order to avoid the 35 U.S.C. 112(f) interpretation of the limitations, and thus the rejection under 35 U.S.C. 112(b), the Examiner would recommend the following amendment, as an example:
“5. (Currently Amended) A network management method, executed by a network management apparatus comprising a processor for executing computer-readable code, the computer-readable code comprising  a request input unit, a measurement information processing unit, a measurement control unit, and an apparatus setting unit, the method comprising…”

“6. (Currently Amended) The network management method according to claim 5, further comprising:  by a leveling unit, comprising computer-readable code, associated with the measurement control unit …”, etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al. (US 10,412,022)(“Tang”).
As per claim 1, Tang teaches a network management apparatus comprising:
a request input unit (i.e., the customer configures a scaling policy, see col. 12, lines 3-15, which implies an input unit) including one or more processors (see col. 38, lines 3-6, i.e., “the executable instructions are executed such that different instructions are executed by different processors”), configured to receive an input of a request configuration (i.e., a scaling policy) in which a request conditional expression (see col. 12, lines 3-15, which expresses the scaling policy in terms of a conditional statement, i.e., “if x, then do y”) that is a calculation expression (i.e., computing a new capacity) using a request parameter (i.e., “a processor utilization metric”) is associated with a requested action (i.e., balancing the increase in demand, see col. 12, lines 3-15) that is activated when the request conditional expression is satisfied (e.g., “…if processor utilization metrics fall below 20”) and to store the request configuration in a configuration management unit (i.e., database service, see col. 19, lines 39-41);
a measurement information processing unit (i.e., telemetry service 206, see col. 12, lines 48-54), including one or more processors (see col. 38, lines 3-6, i.e., “the executable instructions are executed such that different instructions are executed by different processors”), configured to acquire measurement information of a device designated as the request parameter or measurement information of a server (i.e., scalable resource service 202) that accommodates one or more devices (which is a service that hosts virtual machines/devices, see col. 14, lines 65-67) including the device and store the acquired measurement information in a measurement management database (see Fig. 3, ref. 304 and col. 17, lines 47-57, where impliedly the received measurements are stored in memory, i.e., a measurement management database, in order for the telemetry service to determine whether the measurements trigger an alarm);
a measurement control unit (i.e., instructions for triggering an alarm, see col. 12, lines 50-54) including one or more processors (see col. 38, lines 3-6, i.e., “the executable instructions are executed such that different instructions are executed by different processors”), configured to determine whether or not the measurement information in the measurement management database satisfies the request conditional expression (e.g., “…if processor utilization metrics fall below 20”, see col. 12, lines 10-15) and to activate the corresponding requested action when the request conditional expression is determined to be satisfied (see col. 12, lines 51-54, i.e., causing the scaling service 210 to execute a corresponding scaling policy); and
i.e., instructions for setting scaling information) including one or more processors (see col. 38, lines 3-6, i.e., “the executable instructions are executed such that different instructions are executed by different processors”), configured to set setting information (i.e., scaling information 212A, see col. 15, lines 12-31) that follows the activated requested action in the device or the server (i.e., usable by the scalable resource service 202 to change a dimension of a resource of the scalable resource service 202, see col. 12, lines 60-66).

As per claim 2, Tang further teaches wherein the measurement control unit has a leveling unit (i.e., instructions for adjusting and/or allocating resource capacity), including one or more processors (see col. 38, lines 3-6, i.e., “the executable instructions are executed such that different instructions are executed by different processors”), configured to level loads between a plurality of servers (see col. 5, lines 17-40, i.e., adjust and/or allocate resource capacity, also see col. 26, lines 1-5, wherein the resource capacity associated with the service is distributed across computing environments/platforms, i.e., servers), as the requested action, and the request input unit is configured to store the request configuration indicating that the leveling unit is to be called in the configuration management unit (i.e., database service, see col. 19, lines 39-41) when the measurement information designated as the request parameter exceeds a first threshold value (see col. 10, lines 31-35, the telemetry measurements 104 exceeding a specified threshold…”).  
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in further in view of Ting et al. (US 2015/0304176)(“Ting”).

As per claim 3, Tang further teaches wherein the measurement control unit has a scale-out unit (i.e., instructions for scaling-out, see col. 6, lines 17-40), including one or more processors (see col. 38, lines 3-6, i.e., “the executable instructions are executed such that different instructions are executed by different processors”), configured to address expansion as the requested action (i.e., replicating/creating additional resources, see col. 5, lines 17-40), and the request input unit is configured to store the request configuration indicating that the scale-out unit is to be called in the configuration management unit (i.e., database service, see col. 19, lines 39-41) when the measurement information designated as the request parameter exceeds the first threshold value (see col. 10, lines 31-35, the telemetry measurements 104 exceeding a specified threshold…”) even after leveling the loads is performed by the leveling unit (see col. 19, lines 15-23, i.e., “the scaling service may repeat blocks 402-14 until the scaling service determines at decision 414 that the scaling was 20 successfully completed or until the scaling service returns an error or until the telemetry service of FIG. 3 indicates that the alarm condition is no longer in effect”).  
As per claim 3, Tang does not expressly teach wherein adjusting the resource capacity includes the addition of a new server.
Nevertheless, in the same art of load balancing, Ting teaches a scale-up operation, in response to a trigger condition, including adding a server with a high performance cost ratio in an area, or adding a server of a smallest instance type, or adding a server of a largest instance type, or adding a server of a largest instance type with a maximum number of connections (see ¶0033).
It would have been obvious to a person having ordinary skill in the art, when the trigger condition is met in Tang, to adjust the resource capacity by adding a new server as taught by Ting. The invention described in Ting offers the added benefit of taking into consideration customer costs while maintaining service quality when performing scaling operations (see ¶0010), as such the motivation for combining Tang with the teachings of Ting would have been for the added benefit of cost mitigation.

As per claim 4, Tang further teaches wherein the measurement control unit has a scale-in unit (i.e., instructions for scaling down, see col. 6, lines 17-40) configured to address reduction as the requested action (i.e., reducing/terminating a number of resources, see col. 6, lines 17-40), and the request input unit is configured to store the i.e., database service, see col. 19, lines 39-41) when the measurement information designated as the request parameter is below a second threshold value (e.g., “if processor utilization metrics fall below 20”, see col. 12, lines 10-15).
As per claim 4, Tang does not expressly teach wherein adjusting the resource capacity includes the reduction of an existing server.
Nevertheless in the same art as noted above Ting further teaches a scale down policy including turning off a server with a lower resource utilization rate, or turning off a server with a low performance cost ratio, thereby resulting users reconnect to other servers with a high performance cost ratio (see ¶0033).
It would have been obvious to a person having ordinary skill in the art, when the trigger condition is met in Tang, to adjust the resource capacity by the reduction of an existing server as taught by Ting. The invention described in Ting offers the added benefit of taking into consideration customer costs while maintaining service quality when performing scaling operations (see ¶0010). As such the motivation for combining Tang with the teachings of Ting would have been for the added benefit of cost mitigation.

Claims 7-8 are rejected under the same rationale as claims 3-4 since they recite substantially identical subject matter. Any differences between the claims do not result in patentably distinct claims and all of the limitations are taught by the above cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441